Citation Nr: 1613090	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-44 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a psychiatric disorder and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a service connection claim for a skin disability and if so whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen a service connection claim for a low back disability and if so whether the reopened claim should be granted.

4.  Whether new and material evidence has been received to reopen a service connection claim for a respiratory disability and if so whether the reopened claim should be granted.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran served on active duty from February 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days from the date of the hearing to allow for the submission of additional evidence.

The issues have been recharacterized in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The RO denied service connection for a low back disability in December 1981, acne in January 1998, a respiratory condition in January 2004, and a psychiatric disorder in August 2009.  These decisions because final because the Veteran was notified of the decisions and his appellate rights but he did not appeal and no new and material evidence was received within the appeal periods.

On March 12, 2013, a VA employee, via an electronic message, indicated that the Veteran had been the victim of identity theft and that the Veteran's brother had served in the military under the Veteran's name.  The VA employee indicated that the Veteran's file contained his brother's service treatment records (STRs) instead of the Veteran's STRs.

The Veteran's claims file does not include a response to the March 12, 2013 electronic message.  There is only one set of STRs in the Veteran's claims file.  

It is unclear to the Board whether the Veteran's correct STRs have been associated with his claims file, and if so, when they were associated with the Veteran's claims file.  Obviously, this is critically important information since any newly received STRs that had not previously been associated with the Veteran's claims file would necessitate reconsideration of any prior final denials.  See 38 C.F.R. § 3.156 (c)(1) (2015).

Lastly, the Veteran testified that he has applied for Social Security disability benefits.  As records pertaining to these Social Security Administration (SSA) benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2015); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  In consideration of the March 2013 electronic message in the Veteran's claims file that indicates the wrong service records had been associated with the Veteran's claims file, the AOJ must do the following:

* Determine if the Veteran's correct service records, including service treatment records, have been associated with the file.  The AOJ must make a formal finding as to whether the correct STRs are currently associated with the Veteran's claims file.

* If the AOJ determines that the correct STRs have not been associated with the claims file, the AOJ must make all appropriate efforts to obtain the correct STRs and associate them with the Veteran's claims file.  All efforts to obtain the correct STRs must be documented in the record.

* If the AOJ determines that the correct STRs are currently associated with the claims file, the AOJ must identify the date on which the correct STRs were associated with the claims file.  

3.  Then, readjudicate the appeal to include reconsideration of any prior denials under 38 C.F.R. § 3.159(e) if warranted.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


